Citation Nr: 1234152	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension.

3.  What evaluation is warranted for irritable bowel syndrome from February 22, 2005 through April 10, 2007?

4.  What evaluation is warranted for irritable bowel syndrome since April 11, 2007?


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty service from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a Travel Board hearing in June 2012, but he did not report.  Accordingly, the Veteran's request for a hearing is withdrawn.  See 38 C.F.R. § 20.704 (2011). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is attributable to the Veteran's active duty service.

2.  From February 22, 2005 through April 10, 2007, the Veteran's irritable bowel syndrome was manifested by frequent episodes of bowel disturbance with abdominal distress.

3.  The 30 percent evaluation in effect from April 11, 2007 for an irritable bowel syndrome is the maximum schedular evaluation allowable.

4.  The Veteran's irritable bowel syndrome is manifested by occasional moderate fecal leakage but not by occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad. 

CONCLUSIONS OF LAW

1.  Hypertension was incurred during active duty.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  From February 22, 2005 through April 10, 2007, the criteria for a disability rating excess of 10 percent for irritable bowel syndrome were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2011). 

3.  Since April 11, 2007, the criteria for a disability rating excess of 30 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2011). 

4.  The criteria for a separate initial evaluation of 10 percent, but no higher, for fecal leakage associated with irritable bowel syndrome are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.113, 4.114, Diagnostic Code 7332 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim of entitlement to service connection for hypertension the requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed VA notified the Veteran in March and April 2005, and March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The letters were fully time-and content-compliant.  See 38 C.F.R. § 3.159(b).  Thus, the Board finds that VA complied with the VCAA notice requirements.

Concerning the claim of entitlement to increased initial rating for irritable bowel syndrome as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The related documentation shows the Veteran participated fully in the claims process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Service Connection

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, or systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran seeks entitlement to service connection for hypertension.  He argues that hypertension, although not treated at the time, first developed in service. 

The Veteran filed a claim of entitlement to service connection for hypertension in February 2005 which was denied in a rating decision of June 2006.  In a letter of July 2006, the Veteran stated he disagreed with the decision and stated additional evidence would be forthcoming.  

In a follow-up letter, he discussed the issue of service connection for PTSD which had also been denied in the August 2006 rating decision.  Thereafter, the RO readjudicated only the issue of service connection for PTSD and not hypertension.  

In May 2008, the Veteran submitted a statement which the RO considered to be a request to reopen the claim for service connection for hypertension.  The issue was thereafter adjudicated as a new and material issue.  

The Board finds, however, that the July 2006 letter is a notice of disagreement to the June 2006 rating decision, was a disagreement as to all of the issues decided in the June 2006 rating decision including the question of entitlement to service connection for hypertension.  Accordingly, the issue before the Board is not a claim to reopen but rather an issue that is part of the original claim received in February 2005.

Service treatment records show blood pressure readings of 120/90, 110/80, 140/96, 110/72, 110/90, 122/84 and 120/86 were noted between July 1978 and November 1979.  Hypertension was not diagnosed in service.

A March 1980 VA examination notes blood pressure readings of 130/95, 120/95 and 125/90.  The examination noted hypertension was diagnosed in November 1979. 

The Board recognizes that a VA examination has not been obtained in regard to this issue.  Moreover, the Board recognizes that service treatment records do not note a diagnosis of hypertension.  Significantly, however, half of the blood pressure readings noted a little over a year before separation from service are considered to be hypertensive readings for VA purposes.  See 38 C.F.R. § 4.104.  Moreover, the blood pressure readings at the March 1980 VA examination, less than five months after separation from service, are also considered to be hypertensive readings for VA purposes.  Additionally, the VA examination report of March 1980 noted that hypertension had been diagnosed in November 1979.  Finally, current VA outpatient treatment records show a diagnosis of and treatment for hypertension.  Given the evidence, the Board finds nothing in the record to disassociate the current hypertension from the hypertensive blood pressure readings noted in service and within a year from separation from service.  Therefore, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for hypertension is in order.

Accordingly, entitlement to service connection for hypertension is granted.

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Since February 22, 2005, the RO has evaluated the Veteran's service-connected irritable bowel syndrome under 38 C.F.R. § 4.114, Diagnostic Code 7319.  The RO has assigned staged ratings for the Veteran's disability assigning a 10 percent rating from February 22, 2005 to April 10, 2007, and a 30 percent rating since April 11, 2007.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Under Code 7319, for irritable colon syndrome, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress, and a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114. 

Under Code 7332, for impairment of sphincter control, a 10 percent rating is warranted for constant slight, or occasional moderate leakage.  A 30 percent rating is warranted if the impairment is manifested by occasional involuntary bowel movements that necessitate the wearing of a pad.  38 C.F.R. § 4.114. 

Factual Background

VA outpatient treatment records of September 2003 note the Veteran complained of lower abdominal cramps.  He denied rectal bleeding and vomiting.  He was diagnosed with abdominal pain most likely associated with diverticulitis.  

The Veteran was afforded a VA examination in January 2006.  At the time, he endorsed diarrhea two to three times a week with stomach cramps usually relieved with defecation.  An examination of the gastrointestinal system revealed that the abdomen tender in the left lower quadrant but with no rebound or guarding.  There were normal bowel sounds and there was no hepatosplenomegaly.  Rectal exam revealed normal rectal tone with brown heme-negative stool.  He was diagnosed with irritable bowel syndrome and gastroesophageal reflux disorder.  It was noted he had an underlying diagnosis of diverticulitis.  

In April 2007, he complained of symptoms of diarrhea and constipation associated with an irritable bowel syndrome.  In September 2008 he was again seen for abdominal pain.  

VA treatment records of January 2009, note the Veteran complained of abdominal pain.  Physical examination showed normoactive bowel sounds, and a soft, nontender, nondistended abdomen with no hepatosplenomegaly.  He was diagnosed with abdominal pain, probable irritable bowel syndrome versus diverticulitis (unlikely).  

He was afforded another VA examination in July 2011.  At the time, he endorsed having severe stomach cramps followed by diarrhea.  He stated his condition is worse when anxious or nervous.  He reported frequent problems completing bowel movements stating that it frequently took him several attempts to empty his bowels. He also reported having uncontrolled diarrhea four out of seven days a week.  A CT scan showed a normal size liver.  A small sliding style hiatal hernia was noticed.  He was given an impression of diverticulosis without CT evidence of active inflammation.  

A September 2011 VA examination report noted that the Veteran suffers from fecal incontinence.  He reported constipation with alternating diarrhea and needing to know where the bathrooms were to prevent soiling himself.  He was treated with suppositories which prove effective.  

A.  Prior to April 11, 2007

The preponderance of the evidence of record is against finding that the Veteran's irritable bowel syndrome warranted a rating in excess of 10 percent at any time from February 2005 to April 2007. 38 C.F.R. § 4.114, Codes 7319.  To be awarded a 30 percent rating,  Diagnostic Code 7319 requires evidence of severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  While the record shows the Veteran was seen for complaints of abdominal pain, the medical evidence does not show the same were more or less constant.  Indeed, at the January 2006 VA examination, he reported stomach cramps only two to three times a week.  

The Board acknowledges the Veteran's reports of constipation and diarrhea during this appeal period.  However, even in his statements and submission the appellant did not describe his stomach cramps as more or less constant.  Furthermore, in a letter from his wife received in December 2009, she stated he suffered from stomach cramps five to six times a week.  While the abdominal discomfort is noted to be frequent, it was not shown to be more or less constant.  Indeed, all of the statements noted the cramps would disappear with the bowel movements.  Hence, without objective evidence of a severe irritable colon syndrome, or evidence that the appellant must wear a pad to protect his clothes from soilage prior to April 10, 2007, an increased evaluation is not in order under either Code 7319 or 7332. 

B.  Since April 11, 2007

The 30 percent evaluation assigned effective April 11, 2007, represents the highest schedular evaluation available under Diagnostic Code 7319 for an irritable bowel syndrome, and is assigned for severe impairment, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114 , Code 7319.  Hence, the Board considered evaluating the Veteran's disability under other diagnostic codes.  See 38 C.F.R. § 4.114 (which stipulates that ratings under Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other).  However, there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate to the Veteran's irritable bowel syndrome. 

The Board does, however, find that Diagnostic Codes 7319 and 7332 [which rate rectum and anus (including sphincter control) impairment] are also appropriate codes for the Veteran's disability.  Indeed, after a complete and thorough review of the record, the Board finds that the Veteran's fecal incontinence, which has been established by the medical evidence to be associated with his service-connected irritable bowel syndrome, should be rated separately under Diagnostic Code 7332.

In this regard, the Board notes that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See also 38 C.F.R. § 4.113 (coexisting abdominal conditions); 38 C.F.R. § 4.14  (avoidance of pyramiding).  Here, the Veteran's irritable bowel syndrome is rated under Diagnostic Code 7319, and, because he now manifests fecal incontinence associated with his irritable bowel syndrome which is not contemplated by Diagnostic Code 7319, the Board does not violate the anti-pyramiding rule by assigning a separate rating under Diagnostic Code 7332 (which is not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114 ). 

Diagnostic Code 7332 provides a zero percent rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.

At the most recent VA examination of September 2011 the Veteran reported mild frequent fecal incontinence but denied needing to use pads.  Accordingly, based on the evidence of record, the Veteran is entitled to a separate 10 percent disability rating for his fecal incontinence as a residual of his service-connected irritable bowel syndrome.  As there is no need for the Veteran to wear a pad, the next higher rating of 30 percent is not warranted under Code 7332.

The level of impairment has been relatively stable throughout this rating period, and has never been worse than the currently-assigned 30 percent rating for the irritable bowel syndrome and the 10 percent rating assigned for moderate fecal leakage.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

C. Additional Considerations

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria discussed above adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to these problems.  Thus, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence of record establishes that the Veteran is already in receipt of  compensation based on individual unemployability. Therefore, any inferred claim for that benefit is inapplicable in this case.


ORDER

Entitlement to service connection for hypertension is granted.

From February 22, 2005 to April 10, 2007, entitlement to a rating in excess of 10 percent for irritable bowel syndrome is not warranted. 

Since April 11, 2007, entitlement to a rating in excess of 30 percent for irritable bowel syndrome is allowed.

Entitlement to a separate initial rating of 10 percent, but no higher, for fecal incontinence associated with irritable bowel syndrome, is granted, subject to the rules and payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for posttraumatic stress disorder.  The United States Court of Appeals for Veterans Claims (Court), however, has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects the Veteran has been diagnosed with generalized anxiety, depression, and a fear of flying, in addition to posttraumatic stress disorder.  The Veteran has not specifically limited his claim to posttraumatic stress disorder, and therefore, the additionally diagnosed psychiatric disorders should be considered as part of the pending claim.

The Veteran has alleged stressors related to his job in the military as an avionic inertial and radar navigator system specialist.  He alleges witnessing planes catch on fire, near miss accidents, planes which did not pass inspection being cleared for flights, and plane problems such as engine problems during flights.  He has provided several statements and letters describing the stressors to include places and dates of the alleged stressful events.  

A review of the file shows the RO has not attempted to corroborate the claimed stressors.  Rather, in a March 2011, the RO stated the submitted information is not sufficient to submit for corroboration.  In order to ensure its duty to assist, the Board is of the opinion that an attempt to corroborate the claimed stressors should be made.  The Veteran served with the Air Force.  The Air Force's Safety Center documents most serious aviation incidents.  Therefore, an attempt should be made to corroborate the claimed stressors.  

The Board further notes that while the record contains diagnoses of psychiatric conditions, the RO has not sought a nexus opinion.  Hence, the RO should obtain a VA examination and opinion regarding the etiology of any diagnosed psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he submit any additional information pertinent to the claimed in-service stressors to include, dates and places of the alleged plane fires and accidents.  

2.  After the development above has been completed, the RO/AMC should attempt to verify the claimed stressors.  This should include a request for verification should be submitted to the Air Force Safety Center in Kirtland Air Force Base, New Mexico, and any other appropriate agency.  All attempts to corroborate the claimed stressors must be clearly documented in the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the RO/AMC should then schedule the Veteran for a VA psychiatric examination.  Following the examination the examiner should list all diagnosed psychiatric disabilities, and for each, opine whether it is at least as likely as not that the disability is related to service, to include any stressor that is verified following the development outlined in paragraph two above.  The examiner is to be provided access to the claims folder, a copy of this remand, and access to Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  A rationale for any opinion rendered must be provided. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


